/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed in the U.S. on 1/18/2019.  Claims 1-25 are pending in the case. Claims 1, 16, and 21 are written in independent form.


Claim Objections
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 2, 8, 13, 14, 16, 18, 20, 21, and 23 rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. (U.S. Pre-Grant Publication No. 2017/0344823, hereinafter referred to as Withrow) and further in view of Yuan et al. (U.S. Patent No. 9,424,461, hereinafter referred to as Yuan).

Regarding Claim 1:
Withrow teaches a method comprising:
creating an object record corresponding to a physical object;
Withrow teaches generating a fingerprint for an object corresponding to a scanned physical object and storing that fingerprint in a database (Para. [0078]).
creating a temporary object record;
Withrow teaches initializing a digital fingerprint (Para. [0146]) thereby teaching have created a temporary object to store a digital fingerprint. Initialization is a well-known term in the art meaning a process for defining values for variable data using default or user-specified values.
initializing the temporary object record with initial dimension information and initial identification information;
Withrow teaches initializing a digital fingerprint for features of an object (Para. [0146]). Withrow further teaches the “feature vectors may store a wide variety of n-dimensional representations such as point, lines, polylines, edges, ridges, histograms, and many others” (Para. [0110]) and “a unique identifier or ID may be assigned to an object” (Para. [0060]) thereby teaching the object having features including dimension information and an object identifier.
Initialization is a well-known term in the art meaning a process for defining values for variable data using default or user-specified values.
processing each N sets of image data, wherein N is an integer that begins at one,
Withrow teaches “the term ‘scan’ is used in the broadest sense, referring to any and all means of capturing an image or set of images” (Para. [0046]) thereby teaching processing a set of image data for feature extraction (Para. [0079] & Fig. 2 Element 222).
if processing of image data sets has finished, storing the temporary object record in the repository and defining the object record as the temporary object record; and
Withrow teaches storing the fingerprint as a new fingerprint in the database after completing processing of the image data and determining if a match exists (Para. [0089] & Fig. 3).
communicating the object record to at least one function; and
Withrow teaches the fingerprint system 2210 providing notifications through a notification function after determining an authentication result by comparing the image data for an object to stored data (Para. [0143] & Fig. 20).
performing the at least one function.
Withrow teaches performing a notification function for providing notifications (Para. [0143 & Fig. 20).


Withrow teaches all of the elements of the claimed invention as recited above except:
said processing including:
generating an Nth digital fingerprint from the Nth set of image data;
generating an Nth set dimension information from the Nth set of image data;
adding the Nth digital fingerprint and the Nth set of dimension information to the temporary object record;
querying a repository to locate a record corresponding to the temporary object record;
if the querying locates the record in the repository corresponding to the temporary object record, defining the object record as the record located by the querying;
wherein determining that processing of image data has finished when N has reached a determined maximum number of image data sets processed; and
incrementally continuing said processing of a next set of image data unless the querying has located the record corresponding to the temporary object record or N has reached the determined maximum number of image data sets;

However, in the related field of endeavor of image processing, Yuan teaches:
said processing including:
generating an Nth digital fingerprint from the Nth set of image data;
Yuan teaches analyzing image information to detect one or more visual feature vectors (Col. 13 Line 52 – Col. 14 Line 13).
generating an Nth set dimension information from the Nth set of image data;
Yuan teaches analyzing image information to generate feature vectors having dimension data (Col. 13 Line 52 – Col. 14 Line 13). Yuan specifically teaches capturing “2d and/or 3d image information” thereby teaching capturing dimension data (Col. 13 Line 52 – Col. 14 Line 13).
adding the Nth digital fingerprint and the Nth set of dimension information to the temporary object record;
Yuan teaches combining the feature vectors to generate a combined feature vector (55) that is then compacted to determine the most relevant features (Col. 14 Lines 13-43).
querying a repository to locate a record corresponding to the temporary object record;
Yuan teaches comparing the compact combined feature vector, representing the combined visual feature vector, “to one or more stored vectors of a set of stored vectors, where each of the set of stored vectors corresponds to a respective type of object” (Col. 14 Line 44 – Col. 15 Line 19).
if the querying locates the record in the repository corresponding to the temporary object record, defining the object record as the record located by the querying;
Yuan teaches when a match is determined, defining the object contained in the image as the objet to which it was matched to (Col. 14 Line 44 – Col. 15 Line 19).
wherein determining that processing of image data has finished when N has reached a determined maximum number of image data sets processed; and
Yuan teaches a maximum number of iterations of processing image data (Col. 14 Line 44 – Col. 15 Line 19).
incrementally continuing said processing of a next set of image data unless the querying has located the record corresponding to the temporary object record or N has reached the determined maximum number of image data sets;
Yuan teaches, if no match is found and the maximum number of image data sets has not been reached, processing next image data (Col. 14 Line 44 – Col. 15 Line 19).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Withrow and Yuan at the time that the claimed invention was effectively filed, to have combined the iterative processing of image data, as taught by Yuan, with the object image processing and object tracking system and method, as taught by Withrow.
One would have been motivated to make such combination because Yuan teaches that an approach of iteratively processing subsets of image data for comparison to a database, rather than processing an entire set of image data together, “can greatly increase the amount of image processing, data storage, and image comparison that must be performed, and can be very time consuming, such that the approach can be at least impractical for many providers” (Col. 4 Lines 40-49).

Regarding Claim 2:
Withrow and Yuan further teach:
processing a first set of image data;
Yuan teaches processing captured image data (Col. 13 Line 52 – Col. 14 Line 13).
generating a first digital fingerprint from the first set of image data;
Yuan teaches generating a fingerprint by generating feature vectors using analyzed image information (Col. 13 Line 52 – Col. 14 Line 13).
generating a first set of dimension information from the first set of image data;
Yuan teaches analyzing image information to generate feature vectors having dimension data (Col. 13 Line 52 – Col. 14 Line 13). Yuan specifically teaches capturing “2d and/or 3d image information” thereby teaching capturing dimension data (Col. 13 Line 52 – Col. 14 Line 13).
adding the first digital fingerprint and the first set of dimension information to a first object record;
Yuan teaches combining the feature vectors to generate a combined feature vector (55) that is then compacted to determine the most relevant features (Col. 14 Lines 13-43).
defining the first object record as the object record; and
Withrow teaches storing the fingerprint as a new fingerprint in the database after completing processing of the image data and determining if a match exists (Para. [0089] & Fig. 3), thereby teaching defining the object record with the new fingerprint.
storing the first object record in the repository.
Withrow teaches storing the fingerprint as a new fingerprint in the database after completing processing of the image data and determining if a match exists (Para. [0089] & Fig. 3).

Regarding Claim 8:
Withrow and Yuan further teach:
wherein the determined maximum number of image data sets is 10.
Yuan teaches a maximum number of iterations of processing image data (Col. 14 Line 44 – Col. 15 Line 19). Yuan specifically teaches “the process can continue until an acceptable match is located” or setting a maximum number of iterations, or prompts to a user, “in order to prevent a degrading of the user experience” (Col. 15 Lines 9-19).  While Yuan does not explicitly teach a maximum number of iterations being 10, it would have been obvious to try as a maximum number of iterations that would “prevent a degrading of the user experience”.

Regarding Claim 13:
Withrow and Yuan further teach:
wherein the Nth digital fingerprint is generated only from intrinsic properties of the physical object represented in the Nth set of image data.
Yuan teaches generating visual feature vectors that “can ‘describe’ elementary characteristics such as the shape, the color, the texture, etc. of the object” (Col. 2 Lines 36-62) thereby teaching generating a fingerprint for only intrinsic properties of the physical object.

Regarding Claim 14:
Withrow and Yuan further teach:
providing an image capturing device; and
Yuan teaches one or more cameras for capturing 3d or stereoscopic images (Col. 6 Line 61 – Col. 7 Line 10).
capturing each of the N sets of image data with the image capturing device when the physical object is in motion.
Yuan teaches “the images could be captured in a stream of video with many image frames capturing images from incrementally small angle variation between adjacent frames” (Col. 6 Line 61 – Col. 7 Line 10).

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 18:
Withrow and Yuan further teach:
wherein the certain physical object comprises one of a plurality of physical objects of a same type.
Withrow teaches the object being identified as belonging to an object class (Para. [0054]) thereby teaching that the physical object is one of a plurality of physical objects of the same class.

Regarding Claim 20:
Withrow and Yuan further teach:
wherein the image input sub-system comprises at least one camera device.
Yuan teaches one or more cameras for capturing 3d or stereoscopic images (Col. 6 Line 61 – Col. 7 Line 10).

Regarding Claim 21:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 23:
Withrow and Yuan further teach:
performing the incremental processing via a remote computing system.
Yuan teaches performing the object recognition at a remote server (Col. 3 Lines 48-67).


Claims 3, 4, 7, 15, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Withrow and Yuan, and further in view of Cash et al. (U.S. Pre-Grant Publication No. 2002/0134836, hereinafter referred to as Cash).

Regarding Claim 3:
Withrow and Yuan teach all of the elements of the claimed invention as recited above except:
wherein at least one function is an automated airline passenger checked baggage function and
wherein the first set of image data represents at least one digital image of a first passenger’s checked luggage.

However, in the related field of endeavor of object tracking, Cash teaches:
wherein at least one function is an automated airline passenger checked baggage function and
Cash teaches a check-in function being associated with luggage for an airline passenger at the first of a plurality of “check-points” for identifying the luggage along the baggage travel path 13 (Para. [0030] & Fig. 3)
wherein the first set of image data represents at least one digital image of a first passenger’s checked luggage.
Cash teaches tracking an object that is a passenger’s luggage (Para. [0030] & Fig. 3).  Therefore, Withrow in combination with Yuan and Cash teaches using at least image data for tracking a passenger’s checked luggage at an airport.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Withrow, Yuan, and Cash at the time that the claimed invention was effectively filed, to have combined the implementation of tracking luggage of airline passengers as tracked objects, as taught by Cash, with the iterative processing of image data, as taught by Yuan, and the object image processing and object tracking system and method, as taught by Withrow.
One would have been motivated to make such combination because Cash teaches the benefits of applying object tracking for luggage by teaching value-added services including faster baggage check-in, earlier detection of baggage mishandlings and routing errors, notification to a variety of wireless handheld devices when a bag has arrived for pick-up at the carousel or that a bag has been delayed, on-demand baggage tracking via a wireless or web interface, on-demand baggage scanning to determine the owner of an abandoned bag, or to quickly locate bags to be removed from an aircraft when the passenger is not onboard, more accurate, and dependable knowledge of a bag’s location, thus enabling airlines to verify that a bag did arrive as intended to challenge fraudulent claims of lost bags (Para. [0046]).

Regarding Claim 4:
Withrow, Yuan, and Cash further teach:
processing a first set of airline passenger data, wherein the first set of airline passenger data includes information representing a commercial flight on which the first passenger and the first passenger’s checked luggage are booked to travel; and
Cash teaches a traveler making reservations for a flight, wherein “the information about the trip is sent to the central server 20 in the form of a passenger name record (PNR) 16 that is then associated with the traveler profile” (Para. [0027]). Cash further teaches determining “the location of the plane on which the passenger 5 and the bag 11 will be traveling” (Para. [0033]).
adding the first set of airline passenger data to the object record.
Cash teaches adding the passenger data with the luggage data at check-in where the location information for the luggage is updated at check-in (Para. [0033]).

Regarding Claim 7:
Withrow, Yuan, and Cash further teach:
wherein the at least one function is an automated object transit function, an object tracking function, a cargo space loading function, or a passenger carry-on luggage function.
Cash teaches a check-in function being associated with luggage for an airline passenger at the first of a plurality of “check-points” for identifying the luggage along the baggage travel path 13 (Para. [0030] & Fig. 3) thereby teaching an object tracking function.

Regarding Claim 15:
Withrow, Yuan, and Cash further teach:
adding user-defined information to the temporary object record before storing the temporary object record to the repository.
Yuan teaches adding passenger name record information 16 for a particular trip to luggage information to be stored at central server 20 (Para. [0027

Regarding Claim 19:
Withrow, Yuan, and Cash further teach:
wherein the certain physical object is a piece of carry-on luggage.
Cash teaches tracking an object that is a passenger’s luggage at an airport (Para. [0030] & Fig. 3).

Regarding Claim 25:
All of the limitations herein are similar to some or all of the limitations of Claim 7.


Claims 9-12, 17, 22, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Withrow and Yuan, and further in view of Peruch et al. (U.S. Pre-Grant Publication No. 2017/0251143, hereinafter referred to as Peruch).

Regarding Claim 9:
Withrow and Yuan teach all of the elements of the claimed invention as recited above except:
wherein the Nth set of dimension information includes a bounding volume having dimension information sized to entirely contain the physical object.

However, in the related field of endeavor of object feature recognition using imaging, Peruch teaches:
wherein the Nth set of dimension information includes a bounding volume having dimension information sized to entirely contain the physical object.
Peruch teaches a bounding volume having dimension information sized to envelope an entire object wherein “the envelope 414 contains the entire object 20” (Paras. [0082]-[0085] & Fig. 4A).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Withrow, Yuan, and Peruch at the time that the claimed invention was effectively filed, to have combined the 3d modeling techniques, as taught by Peruch, with the iterative processing of image data, as taught by Yuan, and the object image processing and object tracking system and method, as taught by Withrow.
One would have been motivated to make such combination because Peruch teaches determining additional features, such as a bounding volume, for an object, and it would have been obvious to a person having ordinary skill in the art that using bounding volume as an object would provide a more robust system.  Yuan further teaches a need for determining bounding volume by teaching the need to “determine the difference between a model airplane and the corresponding actual airplane” (Col. 1 Lines 6-29).

Regarding Claim 10:
Withrow, Yuan, and Peruch further teach:
wherein the bounding volume has a length, a width, and a height.
Peruch teaches using a rectangular prism instead of a cylinder for encompassing objects (Para. [0087]) thereby teaching the bounding volume having a length, width, and height when the bounding volume is a rectangular prism.

Regarding Claim 11:
Withrow, Yuan, and Peruch further teach:
wherein the bounding volume has at least one square cross section.
Peruch teaches using a rectangular prism instead of a cylinder for encompassing objects (Para. [0087]) thereby teaching the bounding volume having at least one square cross section when the rectangular prism has at least two equal sides.

Regarding Claim 12:
Withrow, Yuan, and Peruch further teach:
wherein the bounding volume has a radius.
Peruch teaches a bounding volume having dimension information sized to envelope an entire object wherein “the envelope 414 contains the entire object 20” (Paras. [0082]-[0085] & Fig. 4A). Peruch teaches this bounding volume as a cylinder, thereby teaching a radius for the circular plane of the cylinder.

Regarding Claim 17:
Withrow, Yuan, and Peruch further teach:
wherein the certain physical object comprises a plurality of physical objects packaged together.
Peruch teaches capturing a scene comprising multiple physical objects packaged together (Para. [0087] & Fig. 4C).

Regarding Claim 22:
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 24:
Withrow, Yuan, and Peruch further teach:
wherein the bounding volume is provided as an input to a package transit system.
Peruch teaches capturing 3D scans of items within shipping containers or truck cargo holds (Para. [0048]) thereby teaching the bounding volume taught by Peruch (Paras. [0082]-[0087]) being provided as in input to a package transit system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
MacIntosh et al. (U.S. Pre-Grant Publication No. 2017/0249491)
Goldman et al. (U.S. Pre-Grant Publication No. 2011/0267192)
Zhang et al. (U.S. Pre-Grant Publication No. 2013/0214164)
Hammer (U.S. Pre-Grant Publication No. 2015/0127430)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        6/2/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154